Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Sandarsh Kancherla, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-436
Decision Number: CR3310

Date: July 25, 2014

DECISION

Petitioner Sandarsh Kancherla, M.D., filed a hearing request to challenge the effective
date of his Medicare enrollment and billing privileges. For the reasons discussed below, I
affirm the Centers for Medicare & Medicaid Services’ (CMS’s) determination that the
effective date of Petitioner’s Medicare enrollment and billing privileges is May 6, 2013,
with a retrospective billing start date of April 6, 2013.

I. Background and Procedural History

The following facts are not disputed. On December 13, 2012, Petitioner submitted a
CMS Form 8551 (CMS-8551) enrollment application for Medicare enrollment and billing
privileges to Novitas Solutions (Novitas), a CMS administrative contractor. CMS
Exhibit (Ex.) 1. On January 7, 2013, Novitas informed Petitioner that, because he was
reassigning his benefits, he also had to file a CMS Form 855R (CMS-855R) for the group
to which he was reassigning his benefits. Novitas informed Petitioner that if he did not
file the CMS-855R within 30 days, Novitas could reject his application. CMS Ex. 2. On
January 14, 2013, Petitioner sent Novitas a CMS-855R. CMS Ex. 3. On February 1,
2013, Novitas informed Petitioner that he had failed to date his signature and that he
would have to sign as an authorized official of the practice group because the person who
ad signed for the practice group apparently was not authorized to do so. CMS Brief
(Br.) at 3; CMS Ex. 4. The letter also instructed Petitioner that if he did not furnish this
information within 30 days Novitas could reject his application. CMS Ex. 4. On
February 1, 2013, Petitioner resubmitted his CMS-855R to Novitas. CMS Ex. 5. On
February 12, 2013, Novitas informed Petitioner again that it could not complete
processing his enrollment application and that he needed to provide signed and dated
signatures. Novitas noted that if Petitioner did not furnish complete information within
30 days it might reject his application. CMS Br. at 4; CMS Ex. 6. On March 4, 2013,
Novitas rejected Petitioner’s CMS-855R stating that on February 1, 2013, Novitas had
requested “additional information” and that Petitioner “did not respond or only sent a
portion of the requested information that we requested in the letter.” Specifically,
Novitas was not provided with “[a] new certification statement in secti[o]n 4A and

4B ... signed and dated by the same individual.” CMS Ex. 7. Novitas also informed
Petitioner that, because it had rejected Petitioner’s CMS-855R, it was also rejecting his
CMS-855I. CMS Ex. 8. On May 6, 2013, Petitioner submitted a new CMS-855I to
Novitas. CMS Ex. 9. On May 13, 2013, Petitioner submitted a new CMS-855R. CMS
Ex. 10. On May 28, 2013, Novitas notified Petitioner that his enrollment was approved
effective May 6, 2013, with his retrospective billing privileges starting from April 6,
2013. CMS Ex. 11. On June 24, 2013, Petitioner requested reconsideration, asking that
his enrollment be effective from August 2012. CMS Ex. 12.

On October 17, 2013, Novitas denied Petitioner’s requested effective date and found that
Petitioner “has not provided evidence to show full compliance with the standards for
assigning an effective date in August 2012.” CMS Ex. 13.

On December 17, 2013, Petitioner requested a hearing. Petitioner stated that:

All the proper paperwork was sent to CMS for consideration. Unfortunately, I
was not available to sign the final required paperwork as I was in Montreal. I was
there taking a medical EUS tutorial and did not return to my office until the
evening of March 4, 2013. I signed the paperwork and it was faxed the next day
by our office manager. The requirements are an original signature and as I was
not here, my office manager opted to do the right thing and get my signature upon
my return.

The case was assigned to me for hearing and decision. I issued an Acknowledgment and
Pre-Hearing Order on December 24, 2013 (Order). Pursuant to my Order, CMS filed a
brief and 13 exhibits (CMS Exs. 1 — 13). Petitioner filed a letter in response, dated
March 13, 2013, which it had previously sent to Novitas, as Petitioner’s request for
reconsideration. I construe this letter to Novitas also to be Petitioner’s response to
CMS’s brief (P. Br.). Petitioner did not file any exhibits. Neither party offered witness
testimony.
My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing is only necessary when the opposing
party affirmatively requests an opportunity to cross-examine a witness. Order {ff 8, 9; see
Vandalia Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 8
(2002) (holding that the use of written direct testimony for witnesses is permissible so
long as the opposing party has the opportunity to cross-examine those witnesses).
Considering neither party offered witness testimony, I find that an in-person hearing in
this case is unnecessary and issue this decision on the full merits of the written record,
including the parties’ argument and CMS’s exhibits. Order fj 10, 11.

II. Applicable Law

As a physician, Petitioner is a “supplier” to the Medicare program. 42 C.F.R.

§§ 400.202; 498.2. The Social Security Act (Act) authorizes the Secretary of the U.S.
Department of Health and Human Services (the Secretary) to promulgate regulations
governing the enrollment process for suppliers (and providers, although not applicable
here). Act §§ 1102, 1866(j) (42 U.S.C. §§ 1302, 1395cc(j)). The regulations at 42 C.F.R.
Part 424, subpart P, establish the requirements for a supplier to enroll in the Medicare
program. Jd. § 424.510 et. seq.; see also Act, § 1866(j)(1)(A) (42 U.S.C.
§1395cc(j)(1)(A)) (authorizing the Secretary to establish by regulation the process for
enrolling providers and suppliers in the Medicare program). Under the Secretary’s
regulations, a supplier that seeks billing privileges under Medicare must “submit
enrollment information on the applicable enrollment application. Once the supplier
successfully completes the enrollment process . .. CMS enrolls the provider or supplier
into the Medicare program.” 42 C.F.R. § 424.510(a).

A “supplier must submit a complete enrollment application and supporting
documentation to the designated Medicare fee-for-service contractor,” and the application
must include “complete, accurate, and truthful responses to all information requested
within each section as applicable to the provider or supplier type.” 42 C.F.R.

§ 424.510(d)(1)-(2). Signatures are required on enrollment applications. The individual
signing must have the authority to bind the supplier. 42 C.F.R. § 424.510(d)(3).

The regulation addressing the effective date of a physician’s Medicare billing privileges
states:

The effective date for billing privileges for physicians . . . is the later of the date of
filing of a Medicare enrollment application that was subsequently approved by a
Medicare contractor or the date an enrolled physician . . . first began furnishing
services at a new practice location.
42 C.F.R. § 424.520(d). The “date of filing” is the date that the Medicare contractor
“receives” a signed enrollment application that the Medicare contractor is “able to
process to approval.” 73 Fed. Reg. 69726, 69769 (Nov. 19, 2008). Under 42 C.F.R.
§ 424.521(a)(1), physicians may retrospectively bill for their services when they have
“met all program requirements” and “services were provided at the enrolled practice
location for up to . . . 30 days prior to their effective date if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries .. . .”'

CMS “may reject” an enrollment application if a prospective supplier “fails to furnish
complete information” or supplemental materials within 30 days “from the date of the
contractor request.” 42 C.F.R. §424.525(a). A rejected enrollment application means
that the supplier’s enrollment application was not processed due to incomplete
information, or the failure to receive additional or corrected information in a timely
manner. 42 C.F.R. § 424.502. CMS may “at its discretion, choose to extend the 30 day
period if CMS determines that the [supplier] is actively working with CMS to resolve any
outstanding issues.” 42 C.F.R. § 424.525(b). To enroll in Medicare and obtain Medicare
billing privileges after notification of a rejected enrollment application, a supplier must
complete and submit a new enrollment application and all supporting documentation for
CMS review and approval. 42 C.F.R. § 424.525(c). A supplier does not have the right to
appeal a rejected application. 42 C.F.R. § 424.525(d).

III. Discussion
A. Issue Presented

Whether Novitas, acting on behalf of CMS, properly established May 6, 2013, as
Petitioner’s effective date for enrollment in Medicare, with his retrospective billing
privileges starting on April 6, 2013.

B. Findings of Fact and Conclusions of Law

I. Novitas properly established the effective date of Petitioner’s Medicare
enrollment and billing privileges as May 6, 2013, with his retrospective billing
privileges starting on April 6, 2013.

By letter dated January 7, 2013, Novitas first informed Petitioner that his enrollment
application was not complete and then informed him in letters dated February | and 12,
2013, that his application was not complete due to problems with the certification.
Novitas rejected Petitioner’s CMS-855R, on March 4, 2013, because he did not provide
the corrected certification despite being given time to correct it. Petitioner admits that he

' There is also a 90-day retrospective billing period if a Presidentially-declared disaster
precluded enrollment, which was not argued here. See 42 C.F.R. § 424.521(a)(2).
did not send the corrected CMS-855R Novitas requested before Novitas rejected his
application but asserts that he could not do so because he could not sign the form that
Novitas needed until he returned from a course that he was taking from February 4, 2013
through March 4, 2013 in Montreal, Canada. P. Br.; P. H. R.

The effective date of enrollment is the date on which a contractor receives a supplier’s
application that it is able to process to approval. If a contractor requests additional
information to complete the application, the effective date relates back to the original date
of filing only so long as that application continues to be processed to a decision to
approve it. The process ends, however, once the application is rejected. A subsequent
application, if processed to completion, is then processed with the effective date of its
filing date, not that of the earlier application the contractor was unable to process.
Karthik Ramaswamy, M.D., DAB No. 2563, at 5 (2014); see 71 Fed. Reg. 20754, 20759
(April 21, 2006).

Here, it was Petitioner’s responsibility to timely correct his enrollment application.
Unfortunately, Petitioner did not do so prior to the rejection of his application. While
Petitioner did submit corrections, at no time prior to March 4, 2013, did Petitioner file an
enrollment application acceptable to Novitas. I find that by allowing Petitioner more than
30 days to submit an accurate and complete CMS-855R, Novitas afforded Petitioner the
opportunity to correct problems with his application contemplated by the regulation at

42 CFR. § 424.525(b).

I note that Novitas’ February 12, 2013 letter to Petitioner stated that if Petitioner did not
provide the required corrective actions within 30 days Novitas might reject his
application. CMS Ex. 6. This statement could be construed as giving Petitioner a 30-day
extension to submit his corrections, which period would not have expired as of March 4,
2013. I find this point to be moot, however, because there is no evidence that Petitioner
filed the corrections Novitas requested during the 30-day period. Instead, Petitioner
submitted the corrections in May 2013.

2. Iam not authorized to consider Petitioner’s equitable arguments.

Petitioner asserts that he has been serving Medicare patients since August 2012, he
provides quality care, and he was unable to sign the CMS-855R during the time he was in
Montreal from February 4 through March 4, 2013 taking a course. These assertions
might be construed as equitable arguments for a finding that he deserves an earlier
effective date.

I have no authority to consider equitable arguments here. Neither an administrative law
judge nor the Board is authorized to provide equitable relief by reimbursing and enrolling
a supplier who does not meet statutory or regulatory requirements. US Ultrasound, DAB
No. 2302, at 8 (2010); 1866/CPayday.com, L.L.C., DAB No. 2289, at 14 (2009).
IV. Conclusion

For the reasons discussed above, I affirm CMS’s determination that the effective date of
Petitioner’s supplier enrollment and billing privileges is May 6, 2013, with a
retrospective billing date to April 6, 2013.

/s/
Joseph Grow
Administrative Law Judge

